Citation Nr: 1031345	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from October 1964 to August 
1968 with subsequent service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded an April 2007 videoconference hearing before 
the undersigned Veterans Law Judge.  The hearing transcript is 
associated with the record.  In July 2007, the Board granted the 
Veteran's petition to reopen his claim for service connection for 
PTSD and remanded the reopened claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Additional development action is necessary to determine whether 
the Veteran was on active duty for training (ACDUTRA) on June 20, 
1971.  

The Veteran contends he took part in a search and rescue mission 
involving a plane crash on June 20, 1971.  The record confirms 
that he was assigned to a reserve unit listed as participating in 
recovery work for the June 20, 1971 plane crash.  However, it is 
unclear whether the Veteran was on ACDUTRA status on that date.  
38 C.F.R. § 3.6.  The available records list the Veteran being on 
ACDUTRA status for 14 days during the period of May 1, 1971 
through June 30, 1971.  The Board finds that additional 
development is necessary to determine if records confirming the 
Veteran's duty status on June 20, 1971 are available.  

The RO/AMC must conduct a search to obtain any additional Naval 
Reserve records specifying whether the Veteran had ACDUTRA status 
on June 20, 1971.  The RO/AMC is instructed to contact the 
National Personnel Records Center (NPRC) or any additional 
records repository that may hold such records.  If search actions 
fail to generate records verifying the Veteran's duty status on 
June 20, 1971, the RO/AMC must make a formal finding of 
unavailability.  The formal finding will list all search actions 
taken and responses from all contacted record repositories.  All 
search actions must be incorporated into the record.  The RO/AMC 
must also notify the Veteran of the search actions and its 
inability to obtain these records.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any additional 
repository(s) that may hold Naval Reserve 
personnel records from 1968 to 1977 and 
request a search for records specifying the 
Veteran's duty status on June 20, 1971.  
Incorporate all correspondence into the 
record.  If the search actions fail to 
generate records verifying the Veteran's duty 
status on June 20, 1971, the RO/AMC must make 
a formal finding of unavailability.  The 
formal finding will detail all search actions 
taken and responses from all contacted record 
repositories.  Also, if these records remain 
unavailable, notify the Veteran and inform 
him of the search actions taken to obtain 
these records.  

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


